Breese, J. This was an appeal from a justice of the peace to the Circuit Court, on a demand filed by one corporation against another corporation. The . magistrate in issuing the summons, sent it out in the names of the individuals composing the several corporations, and rendered his judgment in favor of the plaintiffs by their individual names, and against the defendants by their individual names, and this error was continued in the Circuit Court, so that, in the record before us, it appears that in a suit commenced by one corporation against another corporation, a judgment has been entered up against the individual members of the corporation, which is erroneous. For this reason the judgment must be reversed and the cause remanded, with leave to strike out the individual names of the members of both corporations, and let the cause proceed, as originally instituted, in the corporate names of the parties to the suit. Judgment reversed.